Case:20-17916-TBM Doc#:41 Filed:05/28/21                 Entered:05/28/21 14:23:24 Page1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO

                                                  )
IN RE:                                            )    Case No. 20-17916-TBM
                                                  )
MICHAEL EDWARD BLANDFORD                          )
                                                  )
LISA PAIGE BLANDFORD                              )    Chapter 7
                                                  )
Debtors.                                          )
                                                  )
                                                  )
BaseCamp GMD, LLC,                                )
                                                  )
vs.                                               )
                                                  )
Michael Edward Blandford and Lisa Paige           )
Blandford, and Jeffrey L. Hill, Chapter 7         )
Trustee                                           )
                                                  )

              MOTION FOR RELIEF FROM STAY PURSUANT TO 11 U.S.C. §362

         Movant, BaseCamp GMD, LLC (“BaseCamp”), through counsel, and pursuant to 11

U.S.C. §362(d)(2), requests that this Court enter its orders permitting BaseCamp to foreclose its

judgment lien on real property located at 2659 South Lafayette Street, Denver, Colorado 80210.

In support thereof, BaseCamp states as follows:

         1.      Debtors, Michael Edward Blandford and Lisa Paige Blandford (“Debtors”) filed a

Petition for Relief Under Chapter 7 of the United States Bankruptcy Code on July 14, 2020.

         2.      Jeffrey L. Hill was appointed Chapter 7 Trustee and continues to act in said

capacity.

         3.      Debtors are the owners of a parcel of real property located at 2659 South Lafayette

Street, Denver, Colorado 80201 (the “Property”).

         4.      In their Schedules, the Debtors list the value of the Property as $899,200.00.
Case:20-17916-TBM Doc#:41 Filed:05/28/21                Entered:05/28/21 14:23:24 Page2 of 3




       5.      The Debtors claim a Homestead Exemption of $75,000.00 in the Property.

       6.      The Debtors’ Schedules also list a First Deed of Trust against the Property in favor

of JPMCB Home in the outstanding balance of $602,261.00.

       7.      BaseCamp holds a Judgment Lien against the Property resulting from the recording

of a Transcript of Judgment with the Clerk and Recorder of Denver County, Colorado, on April

21, 2020, at Reception No. 2020054475, in the original amount of $227,967.24. A copy of the

recorded transcript of judgment is attached as Exhibit A

       8.      BaseCamp holds a separate and distinct judgment lien against the Property as a

result of a recording of a Transcript of Judgment with the Clerk and Recorder of Denver County,

Colorado, on April 21, 2020, at Reception No. 2020054474 in the principal amount of $37,610.98.

A copy of the recorded transcript of judgment is attached as Exhibit B

       9.      Both of the judgments remain outstanding and unpaid.

       10.     Based upon the outstanding balance of the encumbrances against the Property

together with the Debtors’ Homestead Exemption, there exists no equity in the Property to be

administered by the Trustee for the benefit of the Creditors of the estate.

       11.     Cause exists to terminate the stay pursuant to 11 U.S.C. §362(d)(2) insofar as the

Estate does not have any equity in the Property, and such Property is not necessary to an effective

reorganization because this is a liquidation proceeding.

       11.     This Motion is supported by the attached affidavit, Exhibits C, concerning military

status in compliance with the Service Members Civil Relief Act of 2003 and General Procedure

Order 2005-2 effective August 1, 2005.




                                                 2
Case:20-17916-TBM Doc#:41 Filed:05/28/21                   Entered:05/28/21 14:23:24 Page3 of 3




       WHEREFORE, Movant respectfully requests that the Court enter its orders terminating the

automatic stay of 11 U.S.C. §362, to permit Movant to foreclose its Judgment Liens on the Property

located at 2659 South Lafayette Street, Denver, Colorado 80210.



       Respectfully submitted this 28th day of May, 2021.

                                               BURNS, WALL AND MUELLER, P.C.
                                               [Original Signature on File at Counsel’s Office]

                                               By /s/ Robert T. Cosgrove, #12217
                                                   Robert T. Cosgrove          Atty. Reg. #12217
                                                   303 E. 17th Ave., Suite 920
                                                   Denver, CO 80203-1260
                                                   Phone: 303-830-7000
                                                   rcosgrove@bwsm.com


                                 CERTIFICATE OF SERVICE

        The undersigned certifies that on May 28, 2021, the foregoing was electronically served
via the Court's CM/ECF electronic service system pursuant to L.B.R. 9036-1(a) on the following:

Devon Michael Barclay
Attorney for Debtor(s)                                  U.S. Trustee
Via CM/ECF                                              Via CM/ECF

Jeffery L. Hill
Chapter 7 Trustee
Via CM/ECF

        The undersigned certifies that on May 28, 2021, the foregoing was served via U.S. Mail,
postage pre-paid, on all parties against whom relief is sought and those otherwise entitled to service
at the following addresses:

Michael Edward Blandford
Lisa Paige Blandford
2659 S Lafayette Street
Denver, CO 80210
                                                        /s/ Debra K. Ludwig
                                                        Debra K. Ludwig
                                                        Burns, Wall and Mueller, P.C.
                                                   3
